Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 04/06/2022. Claims 15-25, 27, 29-32, and 34 are pending for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cate on 05/03/2022.
The application has been amended as follows: 
Amend Claim 15: 
15.          A pneumatic vehicle tire comprising a tread with profile blocks formed by circumferential or diagonal grooves and by transverse grooves, wherein the profile blocks each have at least one sipe which is straight or slightly curved and extends at least substantially parallel to the transverse grooves, wherein the at least one sipe has a width of 0.3 mm to 2.0 mm, wherein the sipe is bounded by two sipe walls, and wherein at least one protrusion is provided on each of the two sipe walls;

wherein the protrusion formed on one of the two sipe walls is offset with respect to the protrusion formed on the other of the two sipe walls, without a mutual overlap;

wherein each protrusion provided on each of the two sipe walls has a rounded outer face, and wherein tangents (Ta) through points at the longitudinal ends of each of the protrusions enclose an angle α of 10° to 30° with the sipe wall;

wherein the protrusions extend at an angle (β) of up to 20°, relative the radial direction, provided the angle (β) is not 0°; and, 

wherein each round face of each of the protrusions is curved in the radial direction.


To claim 27, line 1, change “as claimed in claim 26” to “as claimed in claim 15”.
Allowable Subject Matter
Claims 15-25, 27, 29-32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: Hashimoto (JP 2009-126293 A, with English Machine Translation provided in previous Office Action), Masashirou (JP H10-52824 A), and Seng (DE 102010000272 A1).
Hashimoto teaches a tire with sipes where each sipe wall is provided with spot protrusions that don’t have a mutual overlap. These spot protrusions can be formed in a semispherical shape so that the round face is curved in the radial direction; however, when that occurs, the protrusions are symmetrical and therefore can’t be angled at an angle β of up to 20 degrees relative to the radial direction. The band protrusions can be angled; however, if they are made rounded, it would destroy the benefit of them having a decreasing height in the depth direction. Hashimoto also doesn’t teach the angle α of the tangent line being between 10 degrees and 30 degrees. Masashirou teaches protrusions with the angle α of the tangent line being 21.8 degrees based off the lengths of the given protrusions; however, Masashirou teaches symmetrical, semispherical protrusions that would not be able to be angled at an angle β of up to 20 degrees. Finally, Seng teaches protrusions with a rounded outer face that are non-symmetrical and could be angled in the tire radial direction; however, these protrusions are only present on one of the sipe walls. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that each protrusion provided on each of the two sipe walls has a rounded outer face, and wherein tangents (Ta) through points at the longitudinal ends of each of the protrusions enclose an angle α of 10° to 30° with the sipe wall, wherein the protrusions extend at an angle (β) of up to 20°, relative the radial direction, provided the angle (β) is not 0°, and wherein each round face of each of the protrusions is curved in the radial direction, as required by claim 15.
An updated search was performed but did not yield any additional prior art references. No other art that anticipates of suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 15-25, 27, 29-32, and 34 are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749